—In an action to recover damages for personal injuries, etc., the defendants Paul Becker and Frank Dambra appeal from an order of the Supreme Court, Queens County (Pollizi, J.), dated April 23, 1996, which, inter alia, granted the plaintiffs’ motion for leave to enter a default judgment against them.
Ordered that the order is affirmed, with costs.
Under the particular circumstances of this case, the Supreme *268Court did not improvidently exercise its discretion when it granted the plaintiffs’ motion for leave to enter a default judgment against the appellants. The appellants’ answer was stricken by operation of law, because of their failure to comply with a prior conditional order of preclusion of the same court, dated January 8, 1996, which granted the cross motion of the plaintiffs to strike the appellants’ answer unless they submitted to an examination before trial (see, CPLR 3126; see also, Amico v Pepe, 172 AD2d 575). Bracken, J. P., Pizzuto, Santucci and Florio, JJ., concur.